Title: General Orders, 3 February 1776
From: Washington, George
To: 



Head Quarters, Cambridge, Feby 3rd 1776
Parole Chelsea.Countersign Cork.


Lieut. Dustin of Capt. Farringtons Company, in the 16th Regiment of Foot, tried at a General Court Martial whereof Col. Patterson was President for “Cowardice on the 7th of Jany last, when on Command with a Detachment sent towards Bunkers-hill”—is unanimously acquitted with Honor by the Court—The General approves of the proceedings and orders Lieut. Dustin to be released from his arrest.
The General Court Martial whereof Col. Patterson was President is dissolved.
All Arms purchased, by the Officers sent upon that duty, are to be first delivered to Mr Commissary Cheever for Inspection, who is to report their number, and Goodness, to the General, before they are delivered out of his store.
